OPINION
BELCHER, Judge.
The conviction is for the felony theft of a typewriter; the punishment, five and one-half years.
The appellant contends that the evidence is insufficient to show the theft of the typewriter; and if its theft was shown then there was no proof that it was of over the value of fifty dollars.
The testimony of the state reveals that D. M. Rowlett and his father, R. B. Rowlett, owned and operated a chicken hatchery in Tyler on February 23, 1968; that the hatchery was located in a large building with an office in the front; that one of two Royal standard typewriters which they owned was on a desk in R. B.’s office in the hatchery building and the other had been moved from the office to D. M.’s residence. The typewriter in R. B.’s office was last seen about 6 or 7 p. m., February 22. The next morning about 9 a. m., February 23, D. M. heard a noise in the office, on looking he did not see anyone, but noticed that the front door *350which had been closed was then open. On going to the door, D. M. did not see anyone, hut noticed fresh tire tracks in the snow in front of the front door. Evelyn Rowlett, the wife of D. M., worked at the hatchery, and on February 23, 1968, she discovered that the typewriter which had been located on R. B.’s desk was gone and asked D. M. about it at approximately 10 a. m., that day.
Pete Cole testified that the appellant came to his service station in Carthage two or three times asking about E. W. Brewster, the owner of the station; that the appellant told him he understood that Brewster wanted to buy a typewriter; that he heard the appellant tell another person at the station that the typewriter was a Royal and he wanted thirty-five dollars for it; and that he “used” to be an office man and had started doing construction work.
While testifying, E. W. Brewster, a school principal in Carthage, identified the appellant as the person who came to his home about 8:30 p. m., March 7, 1968. He testified that the appellant told him at that time that:
“A * * * ‘I have a typewriter that I understand you might be interested in’ and I says ‘Well, I gotta have to see it’ and he said ‘Will you be here’ and I said ‘Yes’. He says ‘I will be back in a few minutes’, and, of course, he went some place and picked it up. I assume —at least, he left and he came back.
* * *
“A He was driving a car. * * *
“A * * * — and he said that it had been raining and he needed the money to pay his hotel bill and some money to eat on. We talked around there. My wife asked him what are you going to do with this money and he said ‘I am going to use it to pay my rent’.
* * *
“A Well, now, he told us that his wife— he had bought the typewriter for his wife several years ago, and that she used it working in the office.
* * *
“A * * * He said ‘I will take the check but I have to have some money to eat on’, and, of course, I gave him two dollars in quarters and told my wife to write him a check for $28.00 and I said we would have to have a receipt for my identification, and I asked about his driver’s license and he said ‘I don’t have any’. But he did have a social security number and my wife — he pulled that out and my wife give him a check then, made the receipt out with the social security number on it, and then I passed him the check.
* * *
“A I asked him why he wanted to sell the typewriter and he told me — my wife asked him why did his wife quit work, and he said that he was following a construction company and his wife was just staying up with him, and he would get a job here and wouldn’t be long before they would move — when they would finish the job; and they had just decided that she wouldn’t work any more.”
Brewster further testified that on April 4, 1968, he delivered the typewriter which he had bought from the appellant on March 7, to Officer Adams.
The testimony reveals that the chain of custody of the typewriter which the appellant sold to Brewster and which he delivered to an officer, was properly traced and on the trial it was introduced in evidence as State’s Exhibit No. 1. It is undisputed that said exhibit is a Royal typewriter bearing Serial Number KMG-4798478.
The appellant insists that the evidence is insufficient to identify the typewriter, State’s Exhibit No. 1, on the ground that there is a variance between the serial *351number on the typewriter and the inventory introduced in evidence as State’s Exhibit No. 3.
The testimony shows that the inventory (State’s Exhibit No. 3) was prepared as part of an application for a loan from the Small Business Administration in 1963 and that it had been prepared in pencil by R. B. Rowlett and copied with a typewriter by someone else. The inventory listed the two typewriters’ serial numbers as ‘.‘King 4798478” and “King 4796817” respectively. State’s Exhibit No. 1, the typewriter allegedly stolen, was shown to have the number KMG-4798478 stamped on it. Evelyn Rowlett testified that the other typewrier on the inventory was at her home and had the number KMG-4796817 stamped on it. The testimony of R. B. Rowlett, D. M. Row-lett, and Evelyn Rowlett further reveals that they had never owned any other typewriter bearing the serial number King-4798478 and that both typewriters had carried the prefix, KMG, and that somebody either had misread the prefix or had made an error typing the list of inventory; and that no consent was given to anyone to take it from the hatchery. This explanation of the discrepancy between the serial numbers is supported by the testimony of Ernest B. Arnold.
Ernest B. Arnold testified that he had owned and operated the Arnold Typewriter and Supply Company for six years, and was the service man for the company for fifteen years before he bought it.
He also testified:
“Q Will you state what that serial number is?
“A It is 4798478, KMG.
“Q KMG 4798478?
“A Yes, sir.
“Q Referring to the typewriter which would have the serial number KMG 4796817, Royal typewriter, would that be a serial number in line with the type of machine which you have before you?
“A Yes, sir, same model.
“Q At the time those numbers were being used by the Royal Typewriter Company, what letter prefix was being used at the time 4796817 and 4798478 numerals were being used in serial numbers, what prefix was being used?
“A KMG.
“Q Was there a K-i-n-g prefix being used ?
“A No, sir.
“Q Did Royal ever have a typewriter with the serial number including or prefixed by the letters K-i-n-g?
“A No, sir.
⅝ ⅝ ⅜ Sjí 5¡C ⅜
“Q These numbers up here, 4798478, is that a model number or a serial number?
“A That is a serial number and KMG is the model.”
Ernest B. Arnold further testified that during these years he bought, sold, and traded typewriters, that he had appraised and evaluated typewriters, for commercial and estate purposes; and that he was familiar with the market value of Royal typewriters during this time. He also testified that he had examined State’s Exhibit No. 1, a typewriter; that he was familiar with its market value on or about February 23, 1968, and that in his opinion the typewriter was of the approximate value of seventy-five dollars.
The appellant did not testify or offer any evidence.
The facts and circumstances in evidence are sufficient to show the theft of the typewriter and that it was over the value of fifty dollars.
The judgment of the trial court is affirmed.
WOODLEY, P. J., not participating.